Case 2:19-cv-06546-ODW-PLA Document 27 Filed 04/15/20 Page 1 of 6 Page ID #:224




 1
                                                                                                         O
 2
 3
 4
 5
 6
 7
 8
                            United States District Court
 9
                            Central District of California
10
11   TRUSTEES OF THE OPERATING                           Case No. 2:19-cv-06546-ODW (PLAx)
12   ENGINEERS PENSION TRUST et al.,
                           Plaintiffs,                   ORDER DENYING PLAINTIFFS’
13
            v.                                           MOTION FOR
14                                                       RECONSIDERATION [24]
15   WEST COAST BORING, INC., a
16
     California corporation,
                           Defendant.
17
18
19                                       I.    INTRODUCTION
20          Plaintiffs brought suit against Defendant for delinquent contributions. Plaintiffs
21   moved for default judgment, which the Court granted in part and denied in part. (See
22   Order Granting in Part and Den. in Part Mot. for Default J. (“Order”), ECF No. 22.)
23   Plaintiffs now move for reconsideration of the Court’s Order (“Motion”). (Mot. for
24   Recons. (“Mot.”), ECF No. 24.) For the reasons discussed below, the Court DENIES
25   Plaintiffs’ Motion.1
26
27
28   1
      After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-06546-ODW-PLA Document 27 Filed 04/15/20 Page 2 of 6 Page ID #:225




 1                                  II.   BACKGROUND
 2         Plaintiffs Trustees of the Operating Engineers Pension Trust, Trustees of the
 3   Operating Engineers Health and Welfare Fund, Trustees of the Operating Engineers
 4   Vacation-Holiday Savings Trust, Trustees of the Operating Engineers Training Trust,
 5   Trustees of the Operating Engineers Local 12 Defined Contribution Trust, Fund for
 6   Construction Industry Advancement, Engineers Contract Compliance Committee Fund,
 7   Contract Administration Fund, Southern California Partnership For Jobs Fund, and
 8   Operating Engineers Workers Compensation Trust (collectively, “Plaintiffs” or “Trust
 9   Funds”) initiated this action against Defendant West Coast Boring, Inc. (“WCB”) for
10   breaches of the collective bargaining agreement (“CBA”) between Local Union 12
11   (“Local 12”) and WCB, and the Principle Employee Program Participation Agreement
12   (the “PEPPA”) between WCB and its principle employee, Robert Sanders. (See
13   Compl., ECF No. 1.) Specifically, Trust Funds alleged that WCB failed to pay
14   contributions to a multiemployer plan from September 2018 through February 2019 and
15   failed to provide monthly reports from April 2019 through January 2020, in violation
16   of the CBA. (Compl. ¶¶ 17–18.) Trust Funds further alleged that WCB failed to pay
17   flat rate contributions on behalf of Sanders for work performed during the months of
18   September 2018 through June 2019, in violations of the PEPPA. (Compl. ¶ 20.)
19         WCB failed to respond to Trust Funds’ complaint and Trust Funds moved for
20   default judgment. (Mot. for Default J., ECF No. 16.) The Court granted in part and
21   denied in part Trust Funds’ Motion for Default Judgment. (See Order.) Specifically,
22   the Court granted default judgment and awarded $17,915.40 for delinquent fringe
23   benefit contributions, as well as interest and liquidated damages. (Order 10.) However,
24   the Court declined to award $3252.90 in delinquent contributions because Trust Funds
25   did not seek these damages in the complaint. The Court also declined to award
26   $61,332.00 sought in flat rate monthly contributions for Sanders because Trust Funds’
27   supporting evidence consisted of conclusory statements in the Declaration of Bernardo
28   Ramos. (Order 10.) Finally, Trust Funds requested attorneys’ fees in excess of the




                                                2
Case 2:19-cv-06546-ODW-PLA Document 27 Filed 04/15/20 Page 3 of 6 Page ID #:226




 1   Local Rule 55-3 schedule; however, the Court found Trust Funds’ billing records
 2   deficient for a lodestar analysis and accordingly awarded attorneys’ fees pursuant to
 3   Local Rule 55-3. (Order 11.)
 4         Trust Funds now move for reconsideration of the Court’s Order in part, pursuant
 5   to Federal Rule of Civil Procedure 60(b) and Local Rule 7-18. (Mot. 1–2.) Specifically,
 6   Trust Funds ask the Court to reconsider the portions of the Order denying $61,332.00
 7   in damages and awarding attorneys’ fees pursuant to Local Rule 55-3. (Mot. 1.)
 8                                 III.   LEGAL STANDARD
 9         Under Federal Rule of Civil Procedure (“Rule”) 60(b), the Court may grant relief
10   to a party from a final judgment, order, or proceeding only upon a showing of
11   (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
12   evidence; (3) fraud; (4) a void judgment; (5) a satisfied judgment; or (6) another reason
13   that justifies relief. Fed. R. Civ. P 60(b). “Judgments are not often set aside under
14   Rule 60(b)(6). Rather, the Rule is used sparingly as an equitable remedy to prevent
15   manifest injustice . . . .” Latshaw v. Trainer Wortham & Co., 452 F.3d 1097, 1103 (9th
16   Cir. 2006) (internal quotation marks omitted). Under Rule 60(b)(6), the party seeking
17   relief “must demonstrate both injury and circumstance beyond [its] control that
18   prevented [it] from proceeding with the action in a proper fashion.” Id. (alterations
19   omitted). “Motions for relief from judgment pursuant to Rule 60(b) are addressed to
20   the sound discretion of the district court . . . .” Casey v. Albertson’s Inc., 362 F.3d 1254,
21   1257 (9th. Cir. 2004).
22         Local Rule 7-18 places additional limitations on motions for reconsideration.
23   “No motion for reconsideration shall in any manner repeat any oral or written argument
24   made in support of or in opposition to the original motion.” C.D. Cal. L.R. 7-18.
25   Grounds for a motion for reconsideration are limited to:
26                (a) a material difference in fact or law from that presented to
27                the Court before such decision that in the exercise of reasonable
                  diligence could not have been known to the party moving for
28                reconsideration at the time of such decision, or



                                                   3
Case 2:19-cv-06546-ODW-PLA Document 27 Filed 04/15/20 Page 4 of 6 Page ID #:227




 1                (b) the emergence of new material facts or a change of law
                  occurring after the time of such decision, or
 2                (c) a manifest showing of a failure to consider material facts
 3                presented to the Court before such decision.
 4   C.D. Cal. L.R. 7-18; see In re Countrywide Fin. Corp. Mortg.-Backed Sec. Litig., 966
 5   F. Supp. 2d 1031, 1036 (C.D. Cal. 2013).            “Whether to grant a motion for
 6   reconsideration under Local Rule 7-18 is a matter within the court’s discretion.”
 7   Daghlian v. DeVry Univ., Inc., 582 F. Supp. 2d 1231, 1251 (C.D. Cal. 2007).
 8         Displeasure with the outcome alone is insufficient; unless the moving party
 9   shows that one of the factors exists, reconsideration is not appropriate. See Arteaga v.
10   Asset Acceptance, LLC, 733 F. Supp. 2d 1218, 1236 (E.D. Cal. 2010) (“A party seeking
11   reconsideration must show more than a disagreement with the [c]ourt’s decision, and
12   recapitulation of the cases and arguments considered by the court before rendering its
13   original decision fails to carry the moving party’s burden.”).
14                                    IV.    DISCUSSION
15         Trust Funds move for reconsideration on the grounds that the “Court erred in
16   concluding that the statements by [Ramos] were conclusory” and in awarding attorneys’
17   fees based on the Local Rule 55-3 schedule. (Mot. 1.)
18         To begin, Trust Funds fail to address any of the factors required for
19   reconsideration.   They do not demonstrate excusable neglect, newly discovered
20   evidence, or fraud, misrepresentation, or misconduct pursuant to Rule 60(b), nor do they
21   point to any “extraordinary circumstances” that would justify reconsideration. Neither
22   do they provide a material difference in law from that available before the Court’s
23   decision, new material facts or a change in law, or a manifest failure by the Court to
24   consider material facts, pursuant to Local Rule 7-18. Instead, Trust Funds merely repeat
25   previously provided facts and evidence to argue the statements in the Ramos
26   Declaration were not conclusory, as the Court found. (See Mot. 2–3 (reiterating the
27   contents of the Ramos Declaration and arguing the statements are not conclusory).)
28   However, disagreement with the Court’s conclusions does not warrant reconsideration.




                                                 4
Case 2:19-cv-06546-ODW-PLA Document 27 Filed 04/15/20 Page 5 of 6 Page ID #:228




 1   Arteaga, 733 F. Supp. 2d at 1236. Trust Funds may not “ask the Court to rethink what
 2   the Court has already thought through merely because [they] disagree[] with the Court’s
 3   decision.” In re Benham, No. CV 13-00205-VBF, 2013 WL 3872185, at *9 (C.D. Cal.
 4   May 29, 2013).
 5         Trust Funds also attempt to distinguish the Court’s application of Rubicon Global
 6   Ventures, Inc., in which the Ninth Circuit vacated a default judgment where damages
 7   were based only on the plaintiffs’ conclusory declarations. (Mot. 3; Order 9 (citing
 8   Rubicon Glob. Ventures, Inc. v. Chongqing Zongshen Grp. Imp./Exp. Corp.,
 9   No. 3:05-CV-01809-HA, 2013 WL 4498829, at *1 (D. Or. Aug. 20, 2013), aff’d in part,
10   vacated in part sub nom. Rubicon Glob. Ventures, Inc. v. Chongquing Zongshen Grp.
11   Imp./Exp. Corp., 630 F. App’x 655, 658 (9th Cir. 2015)).) However, “a motion for
12   reconsideration may not be made on the grounds that a party disagrees with the Court’s
13   application of legal precedent.” Pegasus Satellite Television, Inc. v. DirecTV, Inc., 318
14   F. Supp. 2d 968, 981 (C.D. Cal. 2004) (denying plaintiff’s motion for reconsideration
15   based on the argument that the court “improperly applied . . . Ninth Circuit” precedent).
16         Finally, Trust Funds argue the Court erred by utilizing the schedule at Local
17   Rule 55-3 to determine the fee award instead of conducting a lodestar analysis.
18   (Mot. 4–5.) As an initial matter, just as above, Trust Funds provide no basis for
19   reconsideration under Rule 60(b) or Local Rule 7-18, arguing instead that the Court
20   misapplied the law. Trust Funds are correct that the Ninth Circuit has indicated that,
21   where a party seeks attorneys’ fees in excess of the Local Rule 55-3 schedule and
22   “invokes [the lodestar analysis] in the proper way at the proper time,” the court must
23   “hear the request and award a reasonable fee,” without using the fee schedule as a
24   starting point. Vogel v. Harbor Plaza Ctr., LLC, 893 F.3d 1152, 1159 (9th Cir. 2018).
25   However, far from disregarding Trust Funds’ request, the Court heard the request,
26   analyzed the proffered billing records, and found them inadequate for a lodestar
27   analysis.   (See Order 10–11 (finding billing records submitted “riddled with
28   administrative tasks and duplicative billing.”).) Only after finding Trust Funds’ billing




                                                 5
Case 2:19-cv-06546-ODW-PLA Document 27 Filed 04/15/20 Page 6 of 6 Page ID #:229




 1   records deficient did the Court resort to the Local Rule 55-3 schedule to determine a
 2   reasonable fee award.
 3         Ultimately, Trust Funds fail to address any of the necessary factors for the Court
 4   to reconsider its judgment. While Trust Funds may disagree with the Court’s ruling,
 5   mere disagreement is not grounds for a motion for reconsideration.
 6                                    V.   CONCLUSION
 7         For the reasons discussed above, the Court DENIES Trust Funds’ Motion for
 8   Reconsideration. (ECF No. 24.)
 9
10         IT IS SO ORDERED.
11
12         April 15, 2020
13
14                               ____________________________________
15                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                6
